Motion by the People, upon notice to the appellant, to dismiss his appeal from an order of the Supreme Court, Queens County, dated April 29, 1965, denying his motion to dismiss the indictment. Motion granted; appeal dismissed. The order is not appealable; it may be reviewed only upon appeal from the judgment of conviction (Code Grim. Pro., § 517). Motion by appellant for leave to appeal as a poor person and for assignment of counsel, dismissed as academic. Ughetta, Acting P. J., Brennan, Hill, Rabin and Benjamin, JJ., concur.